Citation Nr: 1435820	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-28 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel







INTRODUCTION

The Veteran served on active duty from June 1985 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

With regard to the appellant's claims of entitlement to service connection for a right elbow disorder, posttraumatic stress disorder (PTSD), and a mental health disorder, to include depression and anxiety, the claims were subsequently granted in a July 2014 rating decision.  The appellant has not appealed the ratings or effective dates assigned to these disabilities.  Accordingly, the claims are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997). 

The Board has previously considered the Veteran's claim for service connection for a right shoulder disorder.  In May 2013, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) in order to afford him a VA examination and opinion.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran is service-connected for a right elbow disability. 

2.  The Veteran's right shoulder disorder has been medically-attributed to his service-connected right elbow disability.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's right shoulder disability have been met. 38 U.S.C.A. §§ 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. § 3.310(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board will not discuss whether it has met its obligations pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  Given the favorable outcome, no conceivable prejudice to the Veteran could result from this decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Analysis 

Secondary service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  

As noted in the Introduction, the Veteran was recently granted service connection for a right elbow disability.  The pertinent evidence in this case, includes a July 2014 VA examiner's opinion that the Veteran's right shoulder disorder, diagnosed as right AC arthrosis, was at least as likely as not proximately due to, or the result of, his service-connected right elbow disorder.  There is no evidence in the file contradicting this opinion.  

The Board finds that based on this evidence service connection for a right shoulder disability on a secondary basis is warranted.  That is, the evidence shows that a service-connected disability caused the Veteran's right shoulder disability.  All elements necessary to grant the benefit sought have been met. 

						
ORDER

Entitlement to service connection for a right shoulder disability is granted.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


